[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                No. 10-11608                  OCT 29, 2010
                            Non-Argument Calendar              JOHN LEY
                          ________________________               CLERK


                    D.C. Docket No. 9:09-cr-80144-DMM-2

UNITED STATES OF AMERICA,
                                                         Plaintiff-Appellee,

                                      versus


EVROOD LEANSTER REID,

                                                         Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (October 29, 2010)

Before TJOFLAT, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

      Evrood Reid appeals his 57-month sentence after pleading guilty to

unlawfully re-entering the United States after having previously been deported
following the commission of an aggravated felony, in violation of 8 U.S.C.

§ 1326(a) and (b)(2). Reid and Delmar James paid Sterling Christie to smuggle

them in to the United States by boat from the Bahamas. All three were

apprehended at the time of entry. James was not charged with an offense, but was

administratively deported. Christie, who had no criminal history, ultimately pled

guilty to alien smuggling and received a guideline-sentence of 10 months’

imprisonment. Reid received a 57-month sentence, which, due in large part to

three prior drug-trafficking convictions, represented the low-end of his guideline

range. On appeal, Reid argues that his sentence was substantively unreasonable,

because it resulted in an unwarranted sentencing disparity in light of the sentences

imposed on Christie and James.

       We review the reasonableness of a sentence under a “deferential abuse-of-

discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). “[T]he party

who challenges the sentence bears the burden of establishing that the sentence is

unreasonable in the light of both [the] record and the factors in section 3553(a).”

United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). One factor that the

district court must consider is “the need to avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty of similar

conduct.” 18 U.S.C. § 3553(a)(6).


                                          2
       In this case, the district court properly considered and rejected Reid’s

sentencing-disparity argument. Reid’s argument incorrectly assumes that he is

“similarly situated” to both James and Christie. See United States v. Spoerke, 568

F.3d 1236, 1252 (11th Cir. 2009). But James is not a “valid comparator for

§ 3553(a)(6) purposes” because he was never charged with an offense, let alone

“found guilty of similar conduct.” United States v. Martin, 455 F.3d 1227, 1241

(11th Cir. 2006). And Reid and Christie plainly do not have “similar records.”

Reid has three prior drug-trafficking convictions and has previously been

deported; Christie, on the other hand, has no criminal history at all. Thus, even if,

as Reid argues, the government was lenient with James and Christie, the

government’s alleged failure to afford Reid similar leniency did not result in an

unwarranted sentencing disparity. Accordingly, we affirm Reid’s sentence.

       AFFIRMED.




                                          3